In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 15‐1196

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


JUAN ADAME,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
          No. 12 CR 192 — Harry D. Leinenweber, Judge. 


       ARGUED APRIL 5, 2016 — DECIDED JUNE 28, 2016


   Before WOOD, Chief Judge, and BAUER and WILLIAMS, Circuit
Judges.
   BAUER, Circuit Judge.  A jury convicted defendant‐appellant,
Juan Adame, of one count of arson affecting interstate com‐
merce in violation of 18 U.S.C. § 844(i). Adame appeals on two
grounds:  that  there  was  insufficient  evidence  to  uphold  his
conviction and that the government introduced inadmissible
evidence  against  him  during  trial.  We  find  against  both
arguments and affirm Adame’s conviction.
2                                                     No. 15‐1196

                      I.  BACKGROUND
    A. The Fire
    Around  4:30  a.m.  on  January  14,  2012,  the  Chicago  Fire
Department  responded  to  a  fire  reported  at  a  two‐story
building located at 4246 West 63rd Street. The building’s first
floor was vacant commercial space and the second floor was
split into two apartments. One apartment was leased by Blanca
Ortiz, and the other by Jimmy Maca. When the Fire Depart‐
ment  personnel  arrived,  they  saw  smoke  coming  from  the
second floor of the building. The crew entered and discovered
a fire in Ortiz’s apartment. No one was present in the apart‐
ment. The crew extinguished the fire and searched the other
apartment, where they found Maca dead from smoke inhala‐
tion.
    On  March  21,  2012,  the  Chicago  Police  Department,
working jointly with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (“ATF”), arrested Adame, Ortiz’s ex‐boyfriend.
A  grand  jury  indicted  Adame  on  August  15,  2012,  for  one
count of maliciously causing damage by fire to a building used
in interstate commerce in violation of 18 U.S.C. § 844(i). The
case proceeded to a jury trial, which began on October 7, 2013,
and concluded on October 11, 2013.
    B. Evidence Presented at Trial
    At trial, Ortiz testified that she and Adame began dating in
August 2011, but broke up on January 13, 2012, following a
fight. Ortiz described how, during their relationship, Adame
frequently stayed at her apartment and kept his clothes and
belongings  there,  even  though  she  had  never  given  him
No. 15‐1196                                                     3

permission to do so. He also broke into her apartment on two
occasions,  and  had  driven  her  Ford  Mustang  without  her
permission. In addition, he had taken several video recordings
on his cell phone of Ortiz without her knowledge. She stated
that he was “very controlling” of her, which was a source of
several fights during their relationship. 
   Ortiz testified that on the evening of January 13, 2012, she
and Adame were at her home in Indiana, which she owned in
addition to the Chicago apartment. At around 8:30 p.m., she
and Adame got into a heated verbal fight that culminated in
Ortiz leaving the house and Adame pulling the door handle off
the car as she drove away. After she left, Adame took several
bags full of clothes and other possessions from Ortiz’s Indiana
house and placed them in garbage bags. He then took Ortiz’s
2007  Ford  Mustang  and  left  with  the  garbage  bags.  He  ex‐
changed  text  messages  with  Ortiz  throughout  the  evening.
Ortiz accused Adame of stealing her possessions and informed
him that she did not want “anything at all to do with you.”  
    Maria  Navarette  testified  that  she  had  previously  dated
Adame, and the two had remained friends. She said that on the
evening  of  January  13,  2012,  after  Adame  had  left  Ortiz’s
Indiana residence, he called and texted Navarette to ask her to
go dancing, to which she agreed. He arrived at her house in
Chicago  driving  Ortiz’s  Mustang.  Navarette  noticed  the
backseat of the Mustang contained several full garbage bags.
Adame told Navarette that they should drive a different car
because something was wrong with the Mustang. Navarette
called a friend and asked to borrow her car. The friend agreed,
so Adame and Navarette drove to Navarette’s friend’s house
4                                                      No. 15‐1196

and borrowed the car. Adame grabbed his backpack from the
Mustang and brought it with him.
    Navarette testified that once they got into her friend’s car,
Adame told her to stop for gas. Navarette thought the car had
enough gas, but Adame insisted they stop for gas anyway. She
drove to a gas station and Adame told Navarette to go inside
and pay for $10 worth of gas. She did so, while Adame got out
of the car and went to the gas pump. She stated that after she
paid the cashier, she went back to the car and saw numbers
going  up  on  the  machine,  but  did  not  see  the  gas  nozzle
inserted into the car’s gas tank. Once the pump reached $10,
Adame returned the nozzle and washed the car’s windshield
with his bare hands (despite the fact that it was winter), and
dried his hands with the gas station towel. He then got in the
car and put on his gloves. 
   Navarette  testified  that  when  they  left  the  gas  station,
Adame  told  her  he  wanted  to  “pick  up  some  things  of  his”
before going dancing. He directed her down different streets,
and eventually into an alley. He then had her park in the side
parking lot of 4258 West 63rd Street. The parking lot was four
buildings down from Ortiz’s apartment. 
    Adame  told  Navarette  to  wait  in  the  car  while  he  went
inside to change clothes. At that time, he was wearing a dark
hoodie, dark pants, gloves, and sunglasses, even though it was
“pitch black” at the time. He left with his backpack and walked
into the alley towards Ortiz’s apartment. Navarette waited in
the  car  for  two  hours,  and  eventually  fell  asleep.  When  she
awoke, she texted Adame asking where he was. He came back
to the car 15 to 20 minutes later, still wearing the same outfit,
No. 15‐1196                                                       5

but he had two full garbage bags with him. He told Navarette
to  “start  driving”  and  did  not  answer  her  when  she  asked
where he had been. They decided it was too late for dancing,
and so Adame had Navarette drive him home. 
   At  trial,  the  government  presented  the  items  recovered
from the garbage bags, which Ortiz identified as her posses‐
sions  from  both  her  home  in  Indiana  and  her  apartment  in
Chicago. 
     In addition, the government presented testimony from the
law enforcement personnel who investigated the arson. John
Gamboa,  an  ATF  Certified  Fire  Inspector,  testified  that  he
investigated  Ortiz’s  apartment  on  January  14,  2012.  He
discovered that the fire originated at three different points; one
in  the  living  room,  and  two  separate  areas  in  the  bedroom.
Kevin Smith, an Arson Investigator for the Illinois State Fire
Marshall,  testified  that  he  inspected  the  apartment  on
January 14, 2012, and found that an “accelerant” was poured
in three areas; one in the living room and two in the bedroom.
The Illinois State Police Forensic Science Center then tested the
samples  from  those  three  areas.  Several  samples  came  back
“inconclusive”  (meaning  there  may  have  been  an  ignitable
liquid  present),  but  one  sample  was  determined  within  a
“reasonable degree of scientific certainty” to contain gasoline.
    The government also introduced statements that Adame
made during his interrogations by the ATF and Chicago Police.
ATF Agent Anthony Zito interviewed Adame on January 31,
2012. Adame initially told Agent Zito that on the evening of the
fire he called his uncle after he left Ortiz’s house, and his uncle
picked  him  up  and  brought  him  back  to  the  area  near  the
6                                                       No. 15‐1196

intersection of North Avenue and Keeler Avenue in Chicago,
where the uncle resided. Following the interview, Agent Zito
discovered that Adame’s uncle did not live at that location. He
called the uncle’s phone number that Adame provided, but the
phone  was  disconnected.  Finally,  he  reviewed  Adame’s  cell
phone records, which indicated that Adame did not call his
uncle on the evening of the fire.
    Sergeant Jose Garcia of the Chicago Police Department’s
Arson Section also interviewed Adame. Adame initially told
Sergeant  Garcia  that  he  was  at  his  uncle’s  residence  on  the
evening of the fire, but he recanted this story when confronted
with  the  evidence  to  the  contrary.  Adame  then  admitted  he
was at Navarette’s residence that evening. Adame also claimed
that  he  drove  to  Navarette’s  residence  in  a  truck,  but  later
admitted  he  drove  a  Mustang.  He  admitted  directing
Navarette to the gas station and that he pumped the gas. When
Sergeant Garcia asked Adame, “you really didn’t pump gas
into  the  car,  did  you?”  Adame  looked  down  and  shook  his
head from side to side. When Sergeant Garcia asked him why
he  directed  Navarette  to  the  gas  station,  Adame  replied,  “I
can’t tell you why.” When Sergeant Garcia asked him why he
went into Ortiz’s apartment that night, Adame responded, “I
can’t tell you why, I can’t tell you why.” When Sergeant Garcia
asked him what items he took from Ortiz’s apartment, Adame
initially  denied  taking  anything,  but  after  Sergeant  Garcia
confronted him with the evidence, Adame said, “I can’t tell
you  what  I  did.”  Finally,  Sergeant  Garcia  asked  whether
Adame “set the fire to try and hurt Jimmy [Maca],” to which
Adame stated, “I didn’t mean to hurt Jimmy.” 
No. 15‐1196                                                       7

    The government called Special Agent Joseph Raschke of the
Federal  Bureau  of  Investigation  (“FBI”)  to  testify  regarding
historical cell site analysis. Agent Raschke described how cell
phones  interact  with  cell  towers.  Basically,  whenever  a  cell
phone makes a call, it sends the information to a cell tower,
which  transmits  the  information  to  the  phone  being  called.
Agent Raschke created a map of all the eligible cell towers in
the Chicago area. He testified that cell phones generally send
information to whichever cell tower is closest, but not always
because  different  factors  can  affect  the  signal.  By  using
historical cell site analysis, he could determine “the approxi‐
mate area where a phone would have had to have been when
it placed or received the call in the records.”
    Agent  Raschke  then  testified  regarding  his  analysis  of
Adame’s and Navarette’s cell phone data from the evening of
January 13, 2012, through the morning of January 14, 2012. He
cautioned  that  the  records  are  not  precise  enough  to  state
whether a phone “was absolutely at a specific address,” but
that he could determine whether “it was in [a general] area.”
Agent Raschke testified that the cell phone data was “consis‐
tent with” Adame’s phone traveling from Indiana to Chicago
on January 14, 2012, from 12:21 a.m. to 12:48 a.m. He stated
that Adame’s cell phone records were also “consistent with”
Adame being at or near Navarette’s residence on January 14,
2012,  from  1:08  a.m.  to  1:15  a.m.;  and  Navarette’s  friend’s
residence around 2:05 a.m.
   Agent Raschke also testified that he has an FBI software
package that allows him to determine what cell tower a cell
8                                                               No. 15‐1196

phone is currently using.1 Agent Raschke had gone to the crime
scene with a cell phone and used the software to determine
what cell tower the cell phone communicated with while he
was in the area. He tested different locations near the crime
scene, such as the alley behind the building, and inside Ortiz’s
apartment.  Based  on  the  cell  towers  that  Agent  Raschke’s
cell  phone  communicated  with  while  at  those  locations,
he concluded that Adame’s cell phone records were “consis‐
tent with” Adame being in or near Ortiz’s apartment on the
evening of the fire because the cell tower that Agent Raschke’s
cell phone utilized when he was inside the apartment matched
the cell tower that Adame’s cell phone utilized for the calls that
he made on January 14, 2012, between 2:47 a.m. and 3:12 a.m.
Further, Agent Raschke testified that Adame’s cell phone data
did not indicate that Adame’s cell phone utilized any of the cell
towers  near  the  intersection  of  North  Avenue  and  Keeler
Avenue  at  any  point  during  the  evening  of  the  fire.  While
Agent Raschke stated that he could not “say that a phone was
at a specific address,” he could confidently say that a phone
“wasn’t at this specific address.” 




1
    As to any concern with whether Agent Raschke’s testimony regarding
the software established a proper foundation of reliability: Agent Raschke
never testified who developed the software, what company furnished the
software (if the software was even proprietary), and whether the software
operated  the  same  way  for  every  model  and  type  of  cell  phone.  Agent
Raschke also testified that he did not think any law enforcement group,
other than the FBI, utilized the software. But Adame never objected to the
software’s reliability, so the district court did not inquire further. Neverthe‐
less, any deficiencies in this evidence are at most harmless error.
No. 15‐1196                                                       9

    Agent Raschke testified that Navarette’s cell phone records
were  “consistent  with”  Navarette  being  at  or  near  her  resi‐
dence and her friend’s residence during the evening of the fire
and that the data was “consistent with” her being at or near
the parking spot near Ortiz’s apartment on January 14, 2012,
from  3:02  a.m.  to  3:16  a.m.  Agent  Raschke  concluded  that
Navarette’s  cell  phone  records  were  “inconsistent”  with
Navarette being inside Ortiz’s apartment at that time. He also
found  that  Adame’s  cell  phone  records  were  “inconsistent”
with Adame being in the parking spot with Navarette during
that time frame. This was because the cell towers that Agent
Raschke’s phone communicated with when he examined the
software  inside  the  apartment  were  different  from  the  cell
towers his phone communicated with when he was outside the
apartment  at  the  alley  parking  spot.  The  cell  phone  records
showed that Navarette’s phone connected with the towers that
Agent Raschke’s phone connected with when he was in the
parking spot; and Adame’s phone connected with the towers
that Agent Raschke’s phone connected with when he was in
the apartment.
   C. Jury Deliberations
    After  closing arguments, the district  court went through
the exhibits that had been entered into evidence and allowed
the  parties  to  object  to  any  of  them  going  back  into  jury
deliberations.  Adame  objected  to  several  items,  including  a
video from Adame’s cell phone. The video was recorded by
Adame and shows Ortiz lying in bed while Adame films her
and remarks that the sun on her skin made it look red, like
she was “on fire.” Adame did not object to the government
introducing the video into evidence during trial, but argued
10                                                        No. 15‐1196

that  it  was  improper  to  allow  it  to  go  back  to  the  jury  now
because they could “view it over and over again to an incorrect
result.” Specifically, he argued the word “fire” was prejudicial
because  the  video  was  taken  almost  three  weeks  before  the
arson  and  he  believed  the  word  “fire”  clearly  had  other
meanings in this context. The district court allowed the video
to  go  back  into  the  jury  room  along  with  most  of  the  other
exhibits that were admitted during trial.
   The  jury  returned  a  guilty  verdict  against  Adame  on
October 11, 2013.  On  January 8, 2015,  the district  court  sen‐
tenced Adame to 40 years’ imprisonment.
                         II.  DISCUSSION
    Adame appeals on two major grounds. First, he claims that
there was insufficient evidence to convict him under 18 U.S.C.
§ 844(i). Second, he argues that evidence was admitted impro‐
perly, which substantially prejudiced him and prevented a fair
trial. We address each separately. 
     A. Sufficiency of the Evidence
    We will only overturn the jury’s verdict if, in viewing the
evidence in the light most favorable to the government, “the
record  is  devoid  of  evidence  from  which  a  reasonable  jury
could find guilt beyond a reasonable doubt.” United States v.
Stevenson, 680 F.3d 854, 855–56 (7th Cir. 2012) (citation omit‐
ted). Adame raises two issues to support his sufficiency of the
evidence argument. First, Adame claims that the government
failed to prove that Adame poured gasoline in Ortiz’s apart‐
ment and then ignited the fire. Although Navarette testified
that Adame was at the gas station and pumped the gas, Adame
No. 15‐1196                                                        11

argues  that  since  she  did  not  see  Adame  pump  gas  into  a
container  or  smell  gasoline,  there  was  insufficient  evidence
connecting him to the fire. 
    Arson  can  be  proven  by  circumstantial  evidence.  E.g.,
United  States  v.  Thompson,  523  F.3d  806,  812  (7th  Cir.  2008)
(citation omitted). As detailed above, there is a considerable
amount  of  circumstantial  evidence  indicating  that  Adame
caused the fire. The jury could have reasonably inferred that
Adame pumped the gasoline into a container, since Navarette
testified that she did not see the gas nozzle while Adame was
pumping  gasoline.  Further,  the  jury  could  have  reasonably
inferred that Adame put the container in his backpack, which
he carried with him as he left the car after he had Navarette
park  near  Ortiz’s  apartment.  Finally,  the  jury  could  have
reasonably inferred that Adame poured the gasoline in the area
inside  Ortiz’s  apartment  where  gasoline  was  later  detected,
and  that  these  events  occurred  during  the  two  hour  time
period  in  which  Navarette  waited  for  Adame,  before  he
returned with garbage bags full of items from Ortiz’s apart‐
ment. So, there was sufficient circumstantial evidence for the
jury to find beyond a reasonable doubt that Adame started the
fire.
    Second, Adame claims that there was insufficient evidence
to convict him because the government did not show that the
building at issue substantially affected interstate commerce. 18
U.S.C. § 844(i) states that: 
        Whoever  maliciously  damages  or  destroys,  or
        attempts to damage or destroy, by means of fire
        or an explosive, any building … used in inter‐
12                                                         No. 15‐1196

        state  or  foreign  commerce  or  in  any  activity
        affecting interstate or foreign commerce shall be
        imprisoned.
     If the government presents evidence that the building at
issue is used as rental property, then the government satisfies
its  evidentiary  burden  for  the  interstate  commerce  element
under § 844(i). United States v. Soy, 413 F.3d 594, 602–03 (7th
Cir. 2005) (discussing Russell v. United States, 471 U.S. 858, 862
(1985) and its progeny); see also Taylor v. United States, _ S. Ct.
_, 2016 WL 3369420, at *6 (June 20, 2016) (holding that to satisfy
the commerce element under the Hobbs Act for the robbery or
attempted robbery of a drug dealer, the government did not
have to show that the drugs at issue traveled interstate, but
rather  “it  is  enough  that  a  defendant  knowingly  stole  or
attempted to steal drugs or drug proceeds, for, as a matter of
law, the market for illegal drugs is ‘commerce over which the
United States has jurisdiction.’”).
    At  trial,  the  owner  of  the  building  testified  that  the  first
floor was used for office space that was available for lease at
the time of the fire. He also stated that the second floor was
split  into  two  residential  apartments,  both  of  which  were
leased at the time of the fire. Further, the landlord said he had
never lived in the building. The government met its eviden‐
tiary  burden  to  establish  the  interstate  commerce  element
under § 844(i). 
     B. Improperly Admitted Evidence
   Adame  also  argues  that  several  pieces  of  evidence  were
improperly admitted at trial. Specifically: (1) Agent Raschke’s
expert testimony regarding historical cell site analysis; (2) an
No. 15‐1196                                                       13

incriminating  statement  Adame  made  during  interrogation
that he “didn’t mean to hurt Jimmy”; and (3) the cell phone
video of Adame remarking that Ortiz’s skin looked like it was
“on fire” that went back to the jury room during deliberations.
We address each separately.
         1. Expert Testimony Regarding Historical Cell Site
            Analysis
    Adame  challenges  the  admissibility  of  Agent  Raschke’s
historical cell site analysis under Federal Rule of Evidence 702
and  Daubert  v. Merrell Dow Pharm., Inc., 509 U.S.  579  (1993).
The government argues that Adame’s Daubert challenge was
waived because Adame did not file a motion to suppress prior
to trial.
    In United States v. Acox, we stated that parties must file a
pretrial motion to exclude evidence if there is an applicable
constitutional or statutory rule “outside the Rules of Evidence”
that justifies the exclusion; for example, the Miranda doctrine.
595 F.3d 729, 733 (7th Cir. 2010) (emphasis in original) (cita‐
tions  omitted).  But  parties  may  move  to  exclude  evidence
during trial if the Federal Rules of Evidence justify the exclu‐
sion. Id. (citing Fed. R. Evid. 103(a)(1)). Daubert objections are
synonymous  with  objections  based  on  Federal  Rule  of  Evi‐
dence  702.  Therefore,  Adame  did  not  have  to  file  a  pretrial
motion to suppress, and could have raised the issue during
trial. Adame timely raised a Daubert objection, and we turn to
the merits of his argument.
    We review de novo whether a district court properly applied
the Daubert analysis. E.g., Lapsley v. Xtek, Inc., 689 F.3d 802, 809
(7th Cir. 2012) (citations omitted). If the district court properly
14                                                              No. 15‐1196

applied  the  Daubert  analysis,  then  “we  will  not  disturb  the
district court’s findings unless they are manifestly erroneous.”
Id. (citation omitted). But, if the district court failed to conduct
a Daubert analysis, then we review de novo whether the expert’s
testimony was admissible under Federal Rule of Evidence 702.
Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 760 (7th
Cir.  2010).  In  this  case,  the  district  court  did  not  conduct  a
Daubert  analysis.2  So,  we  examine  de  novo  whether  Agent
Raschke’s testimony regarding historical cell site analysis was
admissible.
    We recently examined the admissibility of historical cell site
analysis under Federal Rule of Evidence 702. See United States
v. Hill, 818 F.3d 289, 295 (7th Cir. 2016). In Hill, we noted that
“historical cell‐site analysis can show with sufficient reliability
that a phone was in a general area, especially in a well‐popu‐
lated one. It shows the cell sites with which the person’s cell
phone connected, and the science is well understood.” Id. at
298.  But  we  noted  that  the  expert  witness  should  include  a
“disclaimer” regarding the accuracy of the analysis, and that
the  witness  should  not  “overpromise[]  on  the  technique’s


2
    While the district court did acknowledge Adame’s Daubert objection, it
overruled the objection on the ground that since other federal courts have
allowed testimony on historical cell site analysis, “that’s the end of it.” This
is an insufficient analysis to warrant any deference. See Naeem v. McKesson
Drug Co., 444 F.3d 593, 608 (7th Cir. 2006) (“the district court’s one sentence,
stating that Prof. Anthony has sufficient expertise, is not enough to show
that the district court applied the Daubert standard”); see also Chapman v.
Maytag Corp., 297 F.3d 682, 687–88 (7th Cir. 2002) (reversing district court’s
admission  of  expert  testimony  when  the  court  “conducted  virtually  no
Daubert analysis”).
No. 15‐1196                                                        15

precision—or  fail[]  to  account  adequately  for  its  potential
flaws.” Id. at 298‐99.
    In  this  case,  Agent  Raschke  acknowledged  that  he  was
unable  to  tell  from  his  historical  cell  site  analysis  whether
Adame  was  at  a  “specific  address”  at  any  point  during  the
evening of the fire. Rather, his testimony was that the data was
“consistent with” Adame being present at different locations
from  January  13,  2012,  to  January  14,  2012.  This  testimony
adheres  to  our  opinion  in  Hill  regarding  the  proper  use  of
historical cell site analysis in trials. Further, Agent Raschke’s
specificity in his testimony that the data was consistent with
Adame  being  present  in  Ortiz’s  apartment  while  Navarette
was in the parking spot (and inconsistent with Adame being in
the parking spot and Navarette being in the apartment) was
adequately supported by his observations that cell phones at
those  two  different  locations  utilized  different  cell  towers,
despite their close proximity.
    However,  we  need  not  engage  in  a  Daubert  analysis  to
resolve this case. Even  assuming  Agent Raschke’s  historical
cell site  analysis testimony was  inadmissible, any  error was
harmless. If an error occurred in a jury trial, the government’s
burden is to persuade us that “the jury would have convicted
even absent the error.” United States v. Ortiz, 474 F.3d 976, 982
(7th Cir. 2007). We are persuaded that the jury would have still
convicted  Adame  absent  the  historical  cell  site  analysis
testimony because  Agent Raschke’s testimony was  corrobo‐
rated by other witnesses and evidence presented at trial. See
Naeem,  444  F.3d  at  609  (finding  improperly  admitted  expert
testimony  did  not  violate  appellant’s  “substantial  rights”
16                                                      No. 15‐1196

because  all  of  the  expert’s  objectionable  statements  were
corroborated by other witnesses).
    The  crux  of  Agent  Raschke’s  testimony  was  that  on  the
night of the fire, Adame drove from Indiana to Chicago; was
in the general area of Navarette’s residence; was in the general
area of Navarette’s friend’s residence; was in the general area
of Ortiz’s apartment; and was not in the general area of the
intersection  of  North  Avenue  and  Keeler  Avenue.  He  also
testified  that  Navarette’s  cell  phone  data  indicated  that  she
was in the general area of her residence, her friend’s residence,
and the parking spot near Ortiz’s apartment. 
    All of Agent Raschke’s testimony was cumulative; it was
corroborated  by  other  witnesses  at  trial.  Ortiz  testified  that
Adame was at her residence in Indiana earlier that evening,
and Navarette testified that Adame picked her up in Chicago
later  that  evening.  These  statements  corroborate  Agent
Raschke’s  testimony  that  Adame  drove  from  Indiana  to
Chicago on the night of the fire. Navarette also testified that
Adame  came  to  her  residence  and  that  they  went  to  her
friend’s house to pick up a car. Further, Navarette testified that
she  parked  the  car  in  an  area  a  few  buildings  down  from
Ortiz’s apartment, and that Adame left the vehicle and started
walking towards the alley in the direction of Ortiz’s apartment.
Adame returned with garbage bags full of items, which Ortiz
identified during trial as being from her home in Indiana and
her apartment in Chicago. This corroborates Agent Raschke’s
testimony that Adame’s cell phone data was consistent with
him being at Navarette’s house, her friend’s house, and Ortiz’s
apartment on the evening of the fire. Finally, the government
introduced  Adame’s  statement  to  investigators  in  which  he
No. 15‐1196                                                           17

acknowledged  that  he  was  not  at  the  intersection  of  North
Avenue and Keeler Avenue on the evening of the fire.
   Therefore, since all of Agent Raschke’s testimony regarding
Adame’s  locations  throughout  the  evening  was  cumulative,
any possible error in admitting his historical cell site analysis
was harmless.  
          2. Incriminating Statements
    Adame also challenges the government’s admission of his
statement, “I didn’t mean to hurt Jimmy.” He claims that it was
elicited in violation of Miranda v. Arizona, 384 U.S. 436 (1966).
But  Adame  did  not  file  a  pretrial  motion  to  suppress  this
statement,  nor  did  he  file  a  motion  for  relief  in  the  district
court. If a defendant fails to file a pretrial motion to suppress,
then he or she must file a motion for relief in the district court
showing “good cause” for why the district court should excuse
the timeliness issue. See United States v. Daniels, 803 F.3d 335,
351–52 (7th Cir. 2015); see also Fed. R. Crim. P. 12(c)(3). If the
defendant also fails to file a motion for relief showing good
cause before the district court, then we apply a hyper‐deferen‐
tial  standard  of  review  in  which  we  examine  “whether,  if  a
motion for relief had been made and denied, the district court
would have abused its discretion in concluding that the defense
lacked good cause.” Acox, 595 F.3d at 732 (emphasis added).
     Adame argues if he made a motion for relief and the district
court denied it for lack of good cause, then the district court
would have abused its discretion because the phrase presented
at  trial  (“I  didn’t  mean  to  hurt  Jimmy”)  materially  differed
from the statements disclosed to Adame prior to trial (“[I] had
no  problems  with  Jimmy”  and  “[I]  was  not  trying  to  hurt
18                                                     No. 15‐1196

Jimmy”).  Thus,  he  essentially  claims  he  was  blind‐sided  by
Sergeant  Garcia’s  altered  testimony  during  trial,  which
prevented  him  from  filing  a  pretrial  motion  to  suppress.  In
addition, he argues the phrase presented at trial is materially
different from the phrases previously disclosed to him because
the phrase “I didn’t mean to hurt Jimmy” contains an implicit
acknowledgment  of  causing  the  fire  and  not  intending  the
consequences that ultimately resulted.
    The fatal flaw in Adame’s argument is that the statements
he claims were previously disclosed to him before trial are not
contained in the record. Adame also did not file a motion to
modify  the  record  pursuant  to  Federal  Rule  of  Appellate
Procedure 10(e). “A court of appeals is limited to the record
built in the district court, so arguments that depend on extra‐
record  information  have  no  prospect  of  success.”  Acox,  595
F.3d  at  731.  Absent  a  complete  record  containing  the  previ‐
ously disclosed statements that Adame relies on, we cannot
consider this argument.
    Further, Adame’s argument fails on its merits. If there is
any meaningful difference between the phrases “I didn’t mean
to hurt Jimmy” and “I was not trying to hurt Jimmy,” it is not
clear to us. So we cannot say that the district court, had it failed
to grasp the difference, would have abused its discretion.
         3. Cell Phone Video
    Adame’s final argument is that the district court erred in
allowing  the  cell  phone  video  to  go  back  to  the  jury  room.
Adame claims that the video was unfairly prejudicial under
Federal Rule of Evidence 403 because his statement that the
No. 15‐1196                                                         19

sunlight on Ortiz’s skin made it look like it was “on fire” could
have been misinterpreted by the jury. 
     We review a district court’s decision to allow exhibits into
the  jury  room  during  deliberations  for  a  “clear  abuse  of
discretion.” United States v. Loughry, 738 F.3d 166, 169–70 (7th
Cir. 2013) (citation omitted). Further, “[i]f a party argues that
properly admitted exhibits had some sort of improper influ‐
ence on the jury, reversal also requires a showing of prejudice.”
Id. (citation omitted). Generally, the district court is well within
its discretion to allow properly admitted evidence to go back
into  jury  deliberations;  but  it  should  prohibit  exhibits  that
“neither party has relied on, that have no relevance to any of
the issues central to the case, or that are cumulative, prejudi‐
cial,  confusing,  or  misleading.”  Deicher  v.  City  of  Evansville,
Wis., 545 F.3d 537, 542 (7th Cir. 2008) (citing Federal Rule of
Evidence 403 and United States v. Gross, 451 F.2d 1355, 1359 (7th
Cir. 1971)).
    Both parties agree that the cell phone video was properly
admitted into evidence and that Adame did not object to its
introduction. Thus, it is normally proper for a district court to
allow the exhibit to go into the jury deliberation room. 
    But Adame raised a proper objection under Federal Rule of
Evidence  403  that  the  video’s  unfair  prejudice  substantially
outweighed its probative value. He claims that any reference
to “fire” by an arson defendant is inherently prejudicial. We
disagree. It would be unnecessarily stringent to hold that the
prosecution can never introduce evidence of an arson defen‐
dant saying the word “fire” without unfairly prejudicing the
defendant and requiring a new trial. Adame also speculates
20                                                    No. 15‐1196

that  the  jury  could  have  replayed  the  video  over  and  over
again until it was given too much credence. That risk alone is
not enough to require us to reverse the verdict; there was an
overwhelming amount of other evidence introduced against
Adame in this case. Thus, any error was harmless and did not
prejudice Adame.
                      III.  CONCLUSION
  Therefore, for the foregoing reasons, Adame’s conviction is
AFFIRMED.